Fourth Court of Appeals
                                       San Antonio, Texas
                                           December 11, 2015

                                          No. 04-15-00775-CV

                                    IN RE Armando BENAVIDES

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

        On December 9, 2015, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to mandamus relief.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on December 11, 2015.




                                                           _________________________________
                                                           Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 06-03-44411, styled Armando Benavides v. Anselmo Benavides, Antonio
Benavides and A.T. Trucking, L.L.P., pending in the 79th Judicial District Court, Jim Wells County, Texas, the
Honorable Richard C. Terrell presiding.